PER CURIAM.
A rehearing was granted at the request of the Comptroller of the Currency. A majority of the court is of the opinion that the order of the Circuit Court does not interfere with the Comptroller’s administration of the affairs of the insolvent bank, except so far as may be necessary to preserve the lights of complainant. Our decision was simply to the effect that, when a party asserts the ownership of property or a specific lien thereon, it is within the discretion of the trial court to retain the property within its juris*883diction until the questions at issue can be determined. To permit the property to be removed from the jurisdiction of the court is, in effect, deciding in limine that the complainant has no cause of action.
The former decision of the court is reaffirmed.